Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 18 February 2022, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 102 and 103 have been fully considered and are persuasive. Specifically, Applicant has amended the claims to overcome the previous rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marisi (US 2004/0172009).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marisi (US 2004/0172009) in view of Carleo (US 2012/0179144).
Regarding claim 1, Marisi discloses a urinary catheter comprising an intermittent urinary catheter (10, figure 1-2, [0021-0022]) comprising a connector (see annotated figure below) providing a drainage outlet (18, [0021]) for the urinary catheter and a catheter body (lumen of 12 extending all the way to the conical lumen in the annotated figure below) extending from an open distal end attached to the connector (distal end is open to the connector as shown in annotated figure) to a closed proximal end (distal tip 18 is closed, figure 2), the closed proximal end configured for insertion into an urethra ([0021]), a lumen (conical lumen including the distal portion adjacent the connector to the proximal end) formed longitudinally in the catheter body, and a plurality of eyelets (20, figure 1-2, [0021) formed through a wall (sidewall of catheter) of the catheter body and communicating with the lumen ([0021]), wherein the lumen formed longitudinally in the catheter body is conical with a cross sectional area of the lumen measured at a distal end portion of the catheter body larger than a cross sectional area of the lumen measured at a proximal end portion of the catheter body (annotated figure below shows the conical nature of the lumen from the proximal to distal end).

    PNG
    media_image1.png
    179
    488
    media_image1.png
    Greyscale

Marisi does not disclose each eyelet of the plurality of eyelets is located equidistantly from the closed proximal end of the catheter body.
Carleo discloses an intermittent urinary catheter in the same field of endeavor as Marisi and teaches a urinary catheter  comprising a catheter body (12, figure 2, [0059]) extending from an open distal end to a proximal end (figure 2 and 5), with the proximal end configured for insertion into an urethra ([0004]); a lumen (lumen interior to the body) formed longitudinally in the catheter body; and a plurality of eyelets (20, figure 5) formed through a wall of the catheter body and communicating with the lumen ([0064]), where each eyelet of the plurality of eyelets is located equidistantly from the proximal end of the catheter body (figure 5).
Carleo provides the eyelets located equidistantly from the proximal end of the catheter among other orientations in order to allow for easy entry of the patient’s urine into the catheter ([0062]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Marisi with the eyelet orientation of Carleo in order to customize and allow for easy entry of urine into the catheter for drainage.
Regarding claim 2, Marisi does not disclose wherein the intermittent urinary catheter provides a volumetric flow rate for liquid flowing through the lumen of at least 15 ml per second at a pressure of 400 mm H20.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Marisi to have a volumetric flow of fluid of at least 15ml per second at a pressure of 400 mm H20 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Marisi would not operate differently with the flow rate and since the catheter is intended to move fluid through the lumen of the device and flow rate is dependent on the diameter of the catheter, the device would function appropriately having the claimed flow rate. 
Regarding claim 3, Marisi does not disclose the catheter body having a hydrophilic surface coating.
Carleo further teaches wherein the catheter body includes a hydrophilic surface coating ([0034]).
Carleo provides a hydrophilic surface coating in order to facilitate insertion of the catheter into the users body ([0058-0059]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Marisi with the coating of Carleo in order to easily insert the catheter into the body through a hydrophilic coating.
Regarding claim 4, Marisi further discloses the catheter body is conical with a cross sectional area of the catheter body measured at the distal end portion of the body larger than a cross sectional area of the catheter body measured at the proximal end portion of the body (see annotated figure above, the catheter body is conical and has a smaller cross sectional at the proximal end than the distal end).
Regarding claim 5, Marisi does not teach three eyelets.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). In this case, Marisi already teaches 2 eyelets and adding an additional eyelet has no patentable significance than to allow more fluid to flow. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filling date to add an additional eyelet to Marisi in order to move fluid.
Regarding claim 6, Marisi does not disclose wherein the conical lumen is configured with the cross-sectional area of the lumen measured at the distal end portion of the catheter body being larger by a factor of one CH size relative to the cross-sectional area of the lumen measured at the proximal end portion of the catheter body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Marisi to have a cross sectional area lumen at the distal end portion being larger by a factor of one CH size relative to the cross sectional area of the lumen at the proximal end since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Marisi would not operate differently with the larger CH size at the distal end since the catheter is meant to move fluid, the device would function appropriately having the claimed size difference. 
Regarding claim 7, Marisi further discloses  wherein at least one eyelet of the plurality of eyelets is configured to have a transverse width with a dimension that is greater than a longitudinal length dimension such that the at least one eyelet is wider than it is long (figures 1-6, 20, eyelets are wider than long).
Regarding claim 8, Marisi discloses a urinary catheter comprising an intermittent urinary catheter (10, figure 1-2, [0021-0022]) comprising a connector (see annotated figure) attached to a tubular catheter body (lumen of 12 extending all the way to the conical lumen in the annotated figure below) extending from an open distal end attached to a proximal end (distal tip 18, figure 2), the proximal end configured for insertion into an urethra ([0021]), a lumen (conical lumen including the distal portion adjacent the connector to the proximal end) formed longitudinally in the catheter body, and a plurality of eyelets (20, figure 1-2, [0021) formed through a wall (sidewall of catheter) of the catheter body and communicating with the lumen ([0021]), wherein the lumen formed longitudinally in the catheter body is conical with a cross sectional area of the lumen measured at a distal end portion of the catheter body larger than a cross sectional area of the lumen measured at a proximal end portion of the catheter body (annotated figure shows the conical nature of the lumen from the proximal to distal end).
Marisi does not disclose each eyelet of the plurality of eyelets is located equidistantly from the proximal end of the catheter body, and wherein the intermittent urinary catheter provides a volumetric flow rate for liquid flowing through the lumen of at least 15 ml per second at a pressure of 400 mm H20.
Carleo discloses an intermittent urinary catheter in the same field of endeavor as Marisi and teaches a urinary catheter  comprising a catheter body (12, figure 2, [0059]) extending from an open distal end to a proximal end (figure 2 and 5), with the proximal end configured for insertion into an urethra ([0004]); a lumen (lumen interior to the body) formed longitudinally in the catheter body; and a plurality of eyelets (20, figure 5) formed through a wall of the catheter body and communicating with the lumen ([0064]), where each eyelet of the plurality of eyelets is located equidistantly from the proximal end of the catheter body (figure 5).
Carleo provides the eyelets located equidistantly from the proximal end of the catheter among other orientations in order to allow for easy entry of the patient’s urine into the catheter ([0062]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Marisi with the eyelet orientation of Carleo in order to customize and allow for easy entry of urine into the catheter for drainage.
Marisi and Carleo do not disclose wherein the intermittent urinary catheter provides a volumetric flow rate for liquid flowing through the lumen of at least 15 ml per second at a pressure of 400 mm H20.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Marisi to have a volumetric flow of fluid of at least 15ml per second at a pressure of 400 mm H20 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Marisi would not operate differently with the flow rate and since the catheter is intended to move fluid through the lumen of the device and flow rate is dependent on the diameter of the catheter, the device would function appropriately having the claimed flow rate. 
Regarding claim 9, Marisi discloses a urinary catheter comprising an intermittent urinary catheter (10, figure 1-2, [0021-0022]) comprising a tubular catheter body (lumen of 12 extending all the way to the conical lumen in the annotated figure below) extending from an open distal end attached to a proximal end (distal tip 18, figure 2), the proximal end configured for insertion into an urethra ([0021]), a lumen (conical lumen including the distal portion adjacent the connector to the proximal end) formed longitudinally in the catheter body, and a plurality of eyelets (20, figure 1-2, [0021) formed through a wall (sidewall of catheter) of the catheter body and communicating with the lumen ([0021]), wherein the lumen formed longitudinally in the catheter body is conical between the open distal end and the proximal end of the catheter body with a cross sectional area of the lumen measured at a distal end portion of the catheter body larger than a cross sectional area of the lumen measured at a proximal end portion of the catheter body (annotated figure shows the conical nature of the lumen from the proximal to distal end).
Marisi does not disclose each eyelet of the plurality of eyelets is located equidistantly from the proximal end of the catheter body, and wherein the intermittent urinary catheter provides a volumetric flow rate for liquid flowing through the lumen of at least 15 ml per second at a pressure of 400 mm H20, the catheter body includes a hydrophilic surface coating.
Carleo discloses an intermittent urinary catheter in the same field of endeavor as Marisi and teaches a urinary catheter  comprising a catheter body (12, figure 2, [0059]) extending from an open distal end to a proximal end (figure 2 and 5), with the proximal end configured for insertion into an urethra ([0004]); a lumen (lumen interior to the body) formed longitudinally in the catheter body; and a plurality of eyelets (20, figure 5) formed through a wall of the catheter body and communicating with the lumen ([0064]), where each eyelet of the plurality of eyelets is located equidistantly from the proximal end of the catheter body (figure 5). Carleo further teaches wherein the catheter body includes a hydrophilic surface coating ([0034]).
Carleo provides a hydrophilic surface coating in order to facilitate insertion of the catheter into the users body ([0058-0059]). Carleo provides the eyelets located equidistantly from the proximal end of the catheter among other orientations in order to allow for easy entry of the patient’s urine into the catheter ([0062]).It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Marisi with the coating of Carleo in order to easily insert the catheter into the body through a hydrophilic coating and further, it would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Marisi with the eyelet orientation of Carleo in order to customize and allow for easy entry of urine into the catheter for drainage.
Marisi and Carleo do not disclose wherein the intermittent urinary catheter provides a volumetric flow rate for liquid flowing through the lumen of at least 15 ml per second at a pressure of 400 mm H20.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Marisi to have a volumetric flow of fluid of at least 15ml per second at a pressure of 400 mm H20 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Marisi would not operate differently with the flow rate and since the catheter is intended to move fluid through the lumen of the device and flow rate is dependent on the diameter of the catheter, the device would function appropriately having the claimed flow rate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781